Birdzell, J.
(concurring in part and dissenting in part). While it appears that the plaintiff alleged more than was necessary for him to prove in order to establish a prima facie case, I am of the opinion that the evidence adduced was not sufficient to establish prima facie that the plaintiff is the holder of an existing mortgage securing an existing indebtedness. It is consistent with the plaintiff’s evidence that Hjort was acting as his agent in collecting the indebtedness from Smith, and it nowhere appears that Hjort did not, in fact, make the collection. In reality, this would seem to be the only reasonable inference to be drawn from the plaintiff’s own testimony. And if Smith had, in fact, paid *375the indebtedness to Hjort and tbe money has not been paid over, it would seem to be clear tbat Hjort bas embezzled tbe plaintiff’s money. In these circumstances it should not be incumbent on tbe defendant to establish tbe nonpayment by Smith.
Since a majority of tbe court, however, takes a different view of tbe evidence, I concur in tbe bolding tbat .the defendant should be afforded an opportunity to present bis defense.